EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT The Registrant, Champion Industries, Inc., a West Virginia corporation, does business under the trade name "Chapman Printing Company". Its wholly owned subsidiaries are: 1. The Chapman Printing Company, Inc., a West Virginia corporation. 2. Stationers, Inc., a West Virginia corporation (doing business in Ohio as "Garrison Brewer"). 3. Bourque Printing, Inc., a Louisiana corporation. 4. Dallas Printing Company, Inc., a Mississippi corporation. 5. Carolina Cut Sheets, Inc., a West Virginia corporation. 6. Donihe Graphics, Inc., a Tennessee corporation. 7. Smith & Butterfield Co., Inc., an Indiana corporation. 8. The Merten Company, an Ohio corporation. 9. Interform Corporation, a Pennsylvania corporation. CHMP Leasing, Inc., a West Virginia corporation. Blue Ridge Printing Co., Inc., a North Carolina corporation. Capitol Business Equipment, Inc., a West Virginia corporation. Thompson’s of Morgantown, Inc., a West Virginia corporation. Independent Printing Service, Inc., an Indiana corporation. Diez Business Machines, Inc., a Louisiana corporation. Transdata Systems, Inc., a Louisiana corporation. Syscan Corporation, a West Virginia corporation. Champion Publishing, Inc., a West Virginia corporation.
